           Case 1:19-vv-00963-UNJ Document 33 Filed 09/09/21 Page 1 of 7




     In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0963V
                                          UNPUBLISHED


    CYNTHIA SAMES,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: August 9, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Julia Marter Collison, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION1

       On July 3, 2019, Cynthia Sames filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine that was administered
on September 11, 2017. Petition at 1; Stipulation, filed on August 6, 2021 at ¶¶ 2, 4.
Petitioner further alleges that she received the vaccine in the United States, that she
experienced the residual effects of her injury for more than six months, and that there has
been no prior award or settlement of a civil action for damages as a result of her alleged
condition. Petition at 1, 4-5; Stipulation at ¶¶ 3-5. “Respondent denies that petitioner
sustained a shoulder injury as defined in the Vaccine Injury Table; denies that the vaccine
caused petitioner’s alleged shoulder injury, or any other injury; and denies that her current
condition is a sequelae of a vaccine-related injury.” Stipulation at ¶ 6.


1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-00963-UNJ Document 33 Filed 09/09/21 Page 2 of 7



       Nevertheless, on August 6, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $45,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
        Case 1:19-vv-00963-UNJ Document 33 Filed 09/09/21 Page 3 of 7




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                               OFFICE OF SPECIAL MASTERS


 CYNTHIA SAMES,

                Petitioner,                              No. 19-963V
                                                         Chief Special Master Corcoran
 v.                                                      ECF

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent.


                                          STIPULATION

The parties hereby stipulate to the following matters:

        1.     Cynthia Sames ("petitioner") filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine

Program"). The petition seeks compensation for an injury allegedly related to petitioner's receipt

of an influenza ("flu") vaccine, which is contained in the Vaccine Injury Table (the "Table"), 42

C.F.R. § 100.3(a).

       2.      On September 11, 2017, petitioner received a flu vaccine.

       3.      The vaccine was administered in the United States.

       4.      Petitioner alleges that she sustained a shoulder injury related to vaccine

administration ("SIRVA") within the time period set forth in the Table. She further alleges that

she experienced the residual effects of this condition for more than six months.

       5.      Petitioner represents that there has been no prior award or settlement of a civil

action for damages as a result of her alleged condition.

       6.      Respondent denies that petitioner sustained a shoulder injury as defined in the

                                               I of5
            Case 1:19-vv-00963-UNJ Document 33 Filed 09/09/21 Page 4 of 7




Vaccine Injury Table; denies that the vaccine caused petitioner's alleged shoulder injury, or any

other injury; and denies that her current condition is a sequelae of a vaccine-related injury.

        7.      Maintaining their above-stated positions, the parties nevertheless now agree that

the issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8.       As soon as practicable after an entry ofjudgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue a

lump sum of $4S,000.00 in the form of a check payable to petitioner. This lump sum represents

compensation for all damages that would be available under 42 U.S.C. § 300aa-l 5(a).

        9.      As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2l(a)(l) and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10.     Petitioner and her attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-l 5(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

        11 .    Payment made pursuant to paragraph 8 of this Stipulation, and any amount

awarded pursuant to paragraph 9, will be made in accordance with 42 U.S.C. § 300aa-15(i),

subject to the availability of sufficient statutory funds.

        12.     The parties and their attorneys further agree and stipulate that, except for any
                                                 2 of5
         Case 1:19-vv-00963-UNJ Document 33 Filed 09/09/21 Page 5 of 7




award for attorneys' fees and litigation costs, and past unreimbursed expenses, the money

provided pursuant to this Stipulation will be used solely for the benefit of petitioner as

contemplated by a strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the

conditions of 42 U.S.C. § 300aa-15(g) and (h).

        13.     In return for the payments described in paragraph 8, and any amount awarded

pursuant to paragraph 9, petitioner, in her individual capacity, and on behalf of her heirs,

executors, administrators, successors, or assigns, does forever irrevocably and unconditionally

release, acquit and discharge the United States and the Secretary of Health and Human Services

from any and all actions or causes of action (including agreements, judgments, claims, damages,

loss of services, expenses and all demands of whatever kind or nature) that have been brought,

could have been brought, or could be timely brought in the Court of Federal Claims, under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or

in any way growing out of, any and all known or unknown, suspected or unsuspected personal

injuries to or death of petitioner resulting from, or alleged to have resulted from the vaccine

administered on September 11, 2017, as alleged in a Petition filed on July 3, 2019, in the United

States Court of Federal Claims as petition No. 19-963V.

        14.    If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15.    If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the United States Court of Federal Claims fails to enter judgment in

conformity with a decision that is in complete conformity with the terms of this Stipulation, then

the parties' settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16.    This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
                                                 3 of5
        Case 1:19-vv-00963-UNJ Document 33 Filed 09/09/21 Page 6 of 7




as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or do any act or thing other than is herein expressly stated and

clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17.    This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged shoulder

injury, or any other injury or her current condition.

        18.    All rights and obligations of petitioner shall apply equally to petitioner's heirs,

executors, administrators, successors, and/or assigns.


                                      END OF STIPULATION




                                                4 of5
              Case 1:19-vv-00963-UNJ Document 33 Filed 09/09/21 Page 7 of 7
07/ 16/2021   12:24    760--747-9887
                                                        FEDEX CFFICE     2699         PAGE   02




      PETITIONER:




      ATTORNEYOF           CORDFOR                       AUTHORIZED REPRESENTATIVE
                                                         OF THE A1TORNEY GENERAL:
      P~:

      MAXIMILLIAN MULLER, ESQ                            HEATHERL. PEARLMAN
      Muller Brazil                                      Aetms Deputy Director
      715 Twining Re Suite 208                           Torts Branch
      Dresher, PA 1902                                   Civil Division
      (215) 885~1655                                     U.S. Department of Justice
                                                         P.O. Box 146
                                                         Benjamin Franklin Station
                                                         Washington, DC 20044-0146


                                                         ATTORNEY OF RECORD FOR
                                                         RESPONDENT:

                                                          µa-H~
      TAMARAO
                      ''""'°'~~ ~s~
                        Y
                                          ~.,                  ~ ~ l
                                                        JULIA M. COLLISON
                                                                                      Pe~
      Acting Director, ·vision oflnjury                 Trial Attorney
       Compensation grams                               Torts Branch
      Healthcare Syst    Bureau                         Civil Division
      Health Resources and Services                     U.S. Department of Justice
       Administration                                   P.O.Box 146
      U.S. Department fHealth                           Benjamin Franklin Station
       and Human S ices                                 Washington, DC 20044-0146
      5600 Fishers Lan , 08Nl46B                        (202) 305-0102
      Rockville, MD 2 57                                julia.collison@usdoj.gov




                                                5 ofS
